Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 September 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond sir
Nantes Sept. 10. 1782
I recvd the Catalogue of the Marquis de la Fayettes Cargo only last Night—and I now return it with marks & a note on the other side which I hope may answer your Purpose.
I have been very uneasy on accot of your Illness but a Letter from Billy this morning has relieved me, & I hope by the Time you receive this you will be perfectly recovered.
I am as ever most dutifully & affecy Yours
Jona Williams J

Mrs Williams is much better but yet weak.— Mumford has the Fever & ague—besides I have my man Servant my Wifes maid & my Bookeeper all sick, with my hands more full of Business than usual, this must apologise for my brevity. I am as before.
JWJ



Note.—
I have examined the Catalogue of the sale of the Marquis de la Fayette, and marked Public against those Goods I shipped on the public Accot.
Where I have marked against Totals I mean all to be public, whether the Detail be marked or not. Such as I think are private property I have marked not public in the Summary & X in the Detail.
There were a few Goods shipped on Freight with my Knowledge and a List was sent to Congress, but as the marks are not preserved I cannot tell exactly which they are. I believe however they did not amount to ⅛ the quantity which appear in the List marked X.;—and of the Wine, Salt, Brandy, Cordials Anchovies, Oil, Medecines Crockery Ware preserved Fruit &c I was kept Ignorant. They were shipped without my knowledge & Consent except 45 Cases containing about 2250 Bottles of Claret. So that in these articles alone the ship had the Bulk of about 125 hhds 60 Cases & 110 Boxes.

